August 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               LYDA SWINERTON BUILDERS, INC., Appellant

NO. 14-12-00163-CV                          V.

                          CATHAY BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Cathay Bank,
signed November 23, 2011, was heard on the transcript of the record. We have
inspected the record and conclude that the trial court erred by granting final
summary judgment when Cathay Bank was entitled only to partial summary
judgment.

      There is no error in the judgment to the extent that appellant, Lyda
Swinerton Builders, Inc., cannot re-assert a lien against the land described in its
October 2007 “RELEASE OF LIEN” for the unpaid portion of the indebtedness
incurred prior to the release. Therefore, we order the trial court’s judgment
AFFIRMED to that extent.

       There is error in the remainder of the judgment, however. The remainder of
the summary judgment is therefore REVERSED and the cause is REMANDED
for proceedings in accordance with this court’s opinion.

      We order appellee, Cathay Bank, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.